Citation Nr: 0506383	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  02-03 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from September 1965 to 
November 1966.  He died in February 2001.  The appellant is 
his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine.

The appellant seems to be raising an issue of benefits under 
the provisions of 38 U.S.C.A. § 1151, concerning a heart 
monitor.  There is also a suggestion of a claim for benefits 
under 38 U.S.C.A. § 1318.  Neither of these issues has been 
developed for appellate review.  They are referred to the RO 
for appropriate action.

In December 2003, the Board remanded the claim for service 
connection for the cause of the veteran's death to the RO for 
additional notification and possible development.  The RO 
complied with the Board's directives, see Stegall v. West, 11 
Vet. App. 268, 271 (1998), and the Board will now decide this 
claim.


FINDINGS OF FACT

1.  The veteran died in February 2001, with the cause of 
death listed on the death certificate as hypertensive 
vascular disease.

2.  At the time of his death, the veteran was service-
connected for a psychiatric disorder, evaluated as 100 
percent disabling.

3.  The competent probative evidence of record reflects that 
the medication prescribed for the veteran's psychiatric 
disorder, which he was not taking for several months prior to 
his death, was not a contributory cause of his death, and the 
psychiatric disorder itself was not otherwise a contributory 
cause of his death.

4.  Hypertensive vascular disease was not shown in service 
nor was it demonstrated within 1 year following separation 
from service.


CONCLUSION OF LAW

Neither the medication prescribed for the veteran's service-
connected psychiatric disorder, nor the psychiatric disorder 
itself, caused, contributed substantially or materially, 
combined to cause, or aided or lent assistance to, the 
veteran's death.  A disability incurred in or aggravated by 
service did not cause or contribute to the veteran's death 
and hypertensive vascular disease may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000, prior to the appellant's March 2001 claim.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  The Court addressed both the timing and 
content of these notice requirements.  Id. at 119-121.  In 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini.  
The Board is bound by the  precedent opinions of VA's General 
Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini Court's 
statements as to the timing and content of VCAA notice were 
binding holdings, the RO complied with them.

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  Although the 
RO initially failed to do so in the instant case, the Board 
remanded the case precisely for such notification.  The first 
thing the AMC did after the Board's remand was to send a 
February 2004 letter explaining VA's duties to notify and 
assist the appellant, and the appellant's rights and 
responsibilities in this regard.  The AMC next took 
adjudicative action in July 2004, when it issued its 
supplemental statement of the case (SSOC) continuing the 
denial of the appellant's claim.  Thus, corrective action to 
the extent possible, has been undertaken.  There is, 
therefore, no prejudice in proceeding in entering a decision.

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini  did not require that VCAA notification contain 
any specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.

These requirements were met in this case.  The AMC's February 
and July 2004 documents explained what the evidence had to 
show in order to establish entitlement to service connection 
for the cause of the veteran's death.  These letters also 
indicated the information or evidence needed from the 
appellant, the information or evidence the appellant was 
expected to provide, and VA's duty to assist the appellant in 
obtaining information or evidence.  In its February 2004 
letter, the AMC also wrote: "Please provide us with any 
evidence or information you may have pertaining to your 
appeal."  Moreover, the AMC included in its July 2004 SSOC 
the text of VCAA implementing regulation 38 C.F.R. § 3.159 
(2004).  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(noting Board's failure to discuss whether RO's decision and 
SOC satisfied VCAA requirements in the absence of letter 
explaining VCAA).  Thus, VA complied with the VCAA notice 
content requirements, as it provided the information 
specified by Pelegrini, including indicating to the appellant 
that she should provide any information or evidence in her 
possession pertaining to her claim.

In addition, VA complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations.  The RO 
obtained the veteran's service medical records (SMRs) and all 
identified treatment records.  The RO also obtained two VA 
medical opinions that addressed the key question of the 
claimed connection between the veteran's psychiatric 
medications and his death.  There is no indication that any 
private or Federal records exist that should be requested, or 
that any pertinent evidence was not received.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
appellant's claim.


Factual Background

The veteran was discharged from service based on a diagnosis 
of schizophrenic reaction, chronic undifferentiated type.  He 
was subsequently granted service connection for anxiety 
reaction, effective the date after discharge from service, 
with an evaluation of 100 percent disabling.  During the 
ensuing 34 years, the disorder was variously characterized as 
anxiety reaction, a nervous condition, and schizophrenia (and 
will be referred to in this decision as a psychiatric 
disorder), and its evaluation fluctuated between 100 and 50 
percent disabling.  At the time of his death in February 
2001, the veteran's psychiatric disorder was evaluated as 100 
percent disabling, and had been receiving this evaluation 
since September 1992.

The VA treatment records reflect that the veteran was 
hospitalized on numerous occasions as a result of his 
psychiatric disorder.  At the January 1996 VA psychiatric 
examination, the last one prior to the veteran's death, he 
appeared anxious, angry, and depressed, with difficulty 
sleeping and concentrating.  His associative processes were 
disorganized and his cognitive functions impaired.  He had 
delusions and some auditory hallucinations.  He denied 
current suicidal or homicidal ideas, but appeared to have 
some paranoid delusions, and appeared to be functioning in a 
psychotic manner.  He had limited insight with an average IQ, 
poor judgment, and impaired memory.  Significantly, the 
examiner stated that it was questionable whether the veteran 
was compliant with treatment.  The veteran also showed 
psychomotor retardation, psychotic thinking, and rambling 
speech.  The diagnosis was major depression, recurrent with 
psychotic features, with a Global Assessment Functioning 
(GAF) score of about 40.

December 1996 and August 1999 VA outpatient treatment (VAOPT) 
records note that the veteran was not taking his Lithium 
reliably.

The veteran's obesity was noted in VAOPT treatment records, 
including in February 2000 and February 2001, shortly before 
his death.

A May 1997 VAOPT record indicated the veteran was experienced 
palpitations and attributed them in part to his smoking of 
about a pack of cigarettes per day, and subsequent VAOPT 
treatment notes reflect his attempt to stop through smoking 
cessation programs and use of a nicotine patch, efforts that 
continued until his death.

A February 1998 hospital discharge summary indicated that the 
veteran appeared impulsive and only marginally under control.  
His Serax was discontinued and he was placed on Hydroxyzine 
50 mg as necessary for sleep, and his Risperidone was 
increased to 1 mg at bedtime.  Also listed on his discharge 
medications at this time was Lithium Carbonate, 900 mg, at 
bedtime.

A February 2000 VAOPT note indicated the veteran was taking 
only Lithium, and a September 2000 VAOPT note stated that the 
veteran had stopped taking Nefazodone.

In November 2000, a VA psychiatrist noted that the veteran 
had stopped taking Nefazodone, and that he was "currently 
doing quite well on no meds," and that the Nefazodone 
prescription would be discontinued because the veteran was 
not taking it.  At this time, the veteran was alert, in good 
spirits, with no signs of psychosis, no evidence of suicidal 
ideation, well organized, and thankful to be alive, with a 
steady gait and good hygiene.

In December 2000, the veteran experienced palpitations 
without chest pain, lightheadedness, or nausea.  January 2001 
VAOPT notes indicate that the veteran was seen for routine 
follow-up for palpitations.  The palpitations occurred 1-2 
times per day.  He did not have chest pain or shortness of 
breath, but did have intermittent lightheadedness.  It was 
noted that the veteran continued to smoke and drank several 
cups of coffee per day and he agreed to eliminate caffeine 
and try to stop smoking.  At a February 2001 follow-up visit, 
the veteran's palpitations were continuing to occur 1-2 times 
per week.

Shortly thereafter, the veteran died.  The death certificate 
and certified abstract of the death certificate list the 
cause of the veteran's death as hypertensive vascular 
disease.  A February 2001 notation from a VAMC nurse after 
the veteran's death noted that this death was unexpected and 
occurred after the veteran felt something he ate "sat 
heavy" in his chest, felt nauseated, and vomited.  The 
veteran's history of hypertension and tobacco addiction were 
noted, as well as a negative exercise stress test in 
September 2000.  The VAMC nurse subsequently noted that the 
veteran "certainly had high risks for cardiovascular 
disease."

A list of medications from the VA Medical Center (VAMC) where 
the veteran was treated was prepared in March 2001, after the 
veteran's death.  The list indicated that his prescription 
for the antidepressant Bupropion had last been filled in 
February 2000, and had been discontinued.  It also indicated 
that his prescription for the antidepressant Nefazodone was 
last filled in July 2000 and had been discontinued.  The 
veteran's prescription for Lithium Carbonate had last been 
filled in February 2000, and also was discontinued.  The 
veteran also took the antihistamines Diphenhydramine and 
Hydroxyzine; Codeine Acetaminophen, the anticonvulsant 
Gabapentin, the beta blocker Atenolol, and various topical 
antibacterial, antifungal, anti-inflammatory ointments.  All 
of these were listed as expired and discontinued, but it is 
not clear which of the medications were discontinued prior to 
the veteran's death and which, if any, were discontinued 
after.

In August 2001, a VA physician prepared an opinion regarding 
the cause of the veteran's death.  He first noted, "This 
chart was received on 5/29/01 and was returned within two 
days seeking more information about the patient's cause of 
death since hypertensive vascular disease is not adequate.  
The chart was returned again now with no additional 
information."  He then stated that the immediate cause of 
the veteran's death was not documented and no autopsy was 
performed.  Because there was also no information about the 
veteran's cardiac function prior to his death, the VA 
cardiologist stated, a "definitive determination" of any 
relation between his psychiatric medications and his death 
was "not possible."  The VA cardiologist also noted that 
the psychiatric medication taken by the veteran "has been 
associated rarely with different cardiovascular side effects 
such as arrhythmias, conduction defects, hypertension, and 
rarely myocarditis."  He concluded, "Even though it could 
not be ascertained that any of these side effects may have 
contributed to the patient's death, still that possibility 
could not be totally excluded either."

At a March 2002 hearing before a DRO, the appellant testified 
that that the veteran was not treated for a heart condition 
until October or November 2000 when he was prescribed a beta 
blocker because of complaints of heart palpitations and chest 
pains (Hearing transcript, pp. 2-3).  Although she stated 
that he was taking psychiatric medication up to the time of 
his death, the appellant also testified that the veteran 
stopped taking Lithium about a year prior to his death, and 
did not resume taking it before he died (Hearing transcript, 
p. 5).

The appellant also submitted multiple lay statements claiming 
that had the veteran been provided with a heart monitor, he 
would not have died.  Also submitted was an article entitled, 
"Antipsychotics and the Risk of Sudden Cardiac Death."  The 
article described a study that concluded that patients 
prescribed moderate doses of antipsychotic drugs had large 
relative and absolute increases in the risk of sudden cardiac 
death.  It was noted: "Although the study data cannot 
demonstrate causality, they suggest that the potential 
adverse cardiac effects of antipsychotics should be 
considered in clinical practice, particularly for patients 
with cardiovascular disease."

In April 2002, another VA physician offered an opinion as to 
the cause of the veteran's death, including whether the 
veteran's death was due to VA's care or the medications it 
prescribed for his psychiatric disorder.  The VA physician 
first noted that he had reviewed the issue with the primary 
care chief, and they agreed as to the following.  The veteran 
likely died of heart disease secondary to a myocardial 
infarction, and the veteran was at high risk for development 
of coronary artery disease secondary to a long history of 
smoking, obesity, and hyperlipidemia.  The VA physician also 
wrote: "It is at least as likely as not that the veteran 
died from an acute myocardial infarction and not due to any 
ongoing dysrhythmia problems."  The VA physician noted that 
this was particularly true because, notwithstanding the claim 
that the medication for his psychiatric disorder was 
responsible for his heart condition, the veteran was not 
actually on any antipsychotic medications for at least 
several weeks and probably several months prior to his death, 
thereby negating any association between the antipsychotics 
and possible dysrhythmia disorder.


Applicable Legal Principles and Analysis

Generally, service connection will be granted if it is shown 
that a particular disease or injury resulting in disability 
was incurred or aggravated during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Under 38 U.S.C.A. § 1310(a) (West 2002), "[w]hen any veteran 
dies after December 31, 1956, from a service-connected or 
compensable disability, the Secretary shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse...."  To establish service connection for the cause of 
a veteran's death, the evidence must show that a disability 
that either was incurred in or aggravated by service, was 
either a principal or contributory cause of death.  38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2004).  Service connection for hypertensive vascular disease 
may be presumed to have been incurred in service where 
present to a compensable degree within 1 year following 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  For a service-related disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  In this regard, it is not sufficient to show that the 
service-related disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2004).

Based on the above, service connection for the cause of the 
veteran's death must be denied because the competent, 
probative evidence of record indicates that the medication 
the veteran was taking for his psychiatric disorder was not a 
contributory cause of his death, which was due to 
hypertensive vascular disease.  Further hypertensive vascular 
disease was not shown in service, nor was it shown within 1 
year following separation from service.

First, the clinical evidence reflects that the veteran had 
stopped taking this medication prior to his death.  The VAOPT 
records reflect that the veteran had not been taking his 
prescribed psychiatric medications at various times, and 
indicated clearly, even discounting the "discontinued" 
status of all the drugs on the March 2001 List, that, by 
November 2000, he was not taking any medication at all.  
Moreover, the VA physician in April 2002 correctly noted this 
fact in his opinion.  Cf. Black v. Brown, 5 Vet. App. 177, 
180 (1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (a medical opinion based on an 
inaccurate factual premise is not probative).  In addition, 
the April 2002 opinion attributed the veteran's death to 
heart disease secondary to myocardial infarction and noted 
that the veteran was at high risk for the development of 
heart disease due to his long history of smoking, obesity and 
hyperlipidemia, all of which were documented in the VA 
treatment records.  The April 2002 physician specifically 
stated that the veteran's death was more likely due to this 
process than any ongoing dysrhythmia problems that were 
claimed to be the result of the medication that, in any 
event, the veteran was not taking at the time of his death.

Further, while the appellant is competent to testify as to 
the symptoms she observed in the veteran, see Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995), neither she nor the other 
lay witnesses were competent to testify as to the connection 
between the veteran's medication and his death or any other 
matter requiring medical expertise.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).  In addition, while articles such as 
the one submitted may be considered competent medical 
evidence, 38 C.F.R. § 3.159(a)(1) (2004), this article stated 
only a general conclusion of an increased risk of sudden 
cardiac death from moderate doses of antipsychotic drug, it 
specifically disavowed any demonstration of a causal 
connection between the two, and in any event does not 
necessarily apply to the unique facts of the case of this 
veteran, who had multiple risk factors for heart disease, and 
according to a competent medical opinion died from this 
rather than the claimed medication-induced dysrhythmia.

It is also noted that the April 2001 VA physician's opinion 
was flawed because the cardiologist acknowledged that he felt 
he needed more information, and that information was not 
provided.  He also believed that the cause of death listed in 
the death certificate-hypertensive vascular disease-was not 
adequate, although he did not explain why this was so.  It 
therefore appears that this opinion, even on its own terms, 
is insufficiently supported by clinical evidence.  Black v. 
Brown, 5 Vet. App. at 180 (a medical opinion is inadequate 
when it is unsupported by clinical evidence).  In addition, 
this physician acknowledged that it was "not possible" for 
him to not render a "definitive determination" as to the 
relationship between the veteran's psychiatric medications 
and his death.  He noted only a general rare association 
between such medications and certain cardiovascular side 
effects such as arrhythmias, but admitted that "it could not 
be ascertained that any of these side effects could have 
contributed to the veteran's death," finding only that the 
possibility "could not be totally excluded."  Such a 
speculative opinion is in sharp contrast to the more 
definitive statements of the April 2002 physicians, who found 
it "at least as likely as not" that the veteran died from 
acute myocardial infarction due to heart disease, rather than 
dysrhythmia from the psychiatric medication.  See Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

It is also not possible to establish service connection for 
the cause of death as the hypertensive vascular disease that 
caused his death is not shown to be related to service.  The 
terminal pathology was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  Therefore, there is no direct or presumptive basis 
to grant this claim.

Thus, the preponderance of the evidence is against the 
appellant's claim that the veteran's death was caused by the 
medication for his psychiatric disorder or was otherwise 
related to service.  The Board also notes that, although not 
specifically claimed by the appellant, there is no evidence 
that the veteran's psychiatric disorder otherwise caused his 
death, and his psychiatric condition appeared somewhat 
controlled as late as November 2000 and did not significantly 
deteriorate thereafter.  See Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000) (Under pre-VCAA well-grounded 
rules, where veteran properly made out a well-grounded claim 
for a current disability, the duty to assist attached "to 
the investigation of all possible in-service causes of that 
disability, including those unknown to the veteran"); Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (When a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis); EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review 
all issues reasonably raised from a liberal reading of all 
documents in the record).  Consequently, the benefit-of-the-
doubt doctrine is not for application, and the appellant's 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


